Dismissed and Memorandum Opinion filed November 6, 2003








Dismissed and Memorandum Opinion filed November 6,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00288-CV
____________
 
ABEL CASTILLO, Appellant
 
V.
 
ELLO FURNITURE, Appellee
 

 
On Appeal from the 165th
District Court
 Harris County, Texas
Trial Court Cause No. 00-65450 
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed December 12, 2002.
On October 24, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.